DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9, 11, 12, and 16have been amended.
Claims 21-32 have been added.
Claims 21, 29, and 30 are withdrawn as being directed to a non-elected invention.
Claims 9-16, 22-28, 31, and 32 have been examined.
The specification, drawing, and claim objections in the previous Office Action have been addressed and are withdrawn.

Claims Drawn to Non-Elected Invention
Newly submitted claims 21, 29, and 30 directed to an invention that is independent or distinct from the invention originally claimed. These claims include subject matter corresponding to originally filed claims 17-20, which were restricted as being distinct from claims 9-16. Claims 9-16, which were elected with traverse, are directed to functions performed by a rename unit. Original claims 17-20 on the other hand, are directed to logic implementations of storage structures. Original claims 17-20 were withdrawn as being directed to a non-elected invention. Newly added claims 21, 29, and 30 correspond to claims that were not elected, i.e., claims 17-20. Therefore, claims 21, 29, and 30 are withdrawn from consideration. 

Information Disclosure Statement
The applicant's submission of the Information Disclosure Statements dated August 12, 2021, September 27, 2021 (x2), and December 29, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. Copies of the PTOL-1449s initialed and dated by the examiner are attached to the instant office action.

Drawings
The drawings are objected to because of the following informalities.
Figures 1-5 are so faint, blurry, fuzzy, and pixelated that the figures fail to comply with 37 CFR 1.84(l), which requires, “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.” This is likely the result of using some sort of grayscale in the generation of the drawings rather than black and white. To illustrate the issue, the Applicant is invited to view the amended figures and the original figures in Public PAIR and compare the quality of the two. It is apparent that the amended figures are likely to become unreadable when reproduced. The Applicant is requested to submit corrected drawings that overcome this issue.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12, 21, and 22 are objected to because of the following informalities.
Claims 12, 21, and 22 are objected to as being improperly ordered. See MPEP § 608.01(n)(IV), which states, “A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim."” The claims can be reordered if and when the application is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 24, 26, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2007/0106885 by Rychlik (hereinafter referred to as “Rychlik”) in view of US Patent No. 6,810,475 by Tardieux (hereinafter referred to as “Tardieux”). 
Regarding claim 9, Rychlik discloses:
a processor, comprising: a master-shadow physical register file, the master-shadow physical register file having master storage coupled to shadow storage (Rychlik discloses, at ¶ [0020], a processor that includes, as disclosed at ¶ [0022], a physical register file and shadow register files, which together are a master shadow physical register file.); and 
a renaming unit coupled to the master-shadow physical register file wherein, based on an occurrence of shadow transfer activation conditions verified by the renaming unit, data in the master storage is transferred from the master storage to the shadow storage for storage... (Rychlik discloses, at ¶ [0022], a register save engine that manages the physical and shadow register files, and is a renaming unit. Rychlik also discloses, at ¶ [0028], transferring data from the physical register file to the shadow register file based on certain conditions, which are shadow transfer activation conditions.).
Rychlik does not explicitly disclose wherein the shadow transfer activation conditions are based on a resultant architectural register number (ARN).
However, in the same field of endeavor (e.g., pipelined processing) Tardieux discloses:
determining the destination register of a first instruction is the same as the destination register of second instruction (Tardieux discloses, at col. 11, lines 38-47, protecting against conflicts, or hazards, involves determining that a first and second instruction specify the same destination registers, i.e., a potential write after write (WAW) hazard.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s shadow register implementation to utilize Tardieux’s determination of potential WAW hazards, in order to improve performance by avoiding data hazards effectively. See Tardieux, col. 2, lines 12-15.

Regarding claim 10, Rychlik, as modified, discloses the elements of claim 9, as discussed above. Rychlik also discloses:
after a shadow-to-master transfer event has occurred, the data in the shadow storage is transferred to the master storage (Rychlik discloses, at ¶ [0030], restoring data from the shadow register file to the physical register file based on certain conditions, which are shadow-to-master transfer events.).

Regarding claim 11, Rychlik, as modified, discloses the elements of claim 9, as discussed above. Rychlik also discloses:
wherein: the shadow transfer activation conditions includes, a determination that the shadow storage associated with the master storage is available for data storage (Rychlik discloses, at ¶ [0038], that if there are no free shadow registers, data is instead spilled to a backing store, which discloses determining whether the shadow storage is available.).

Regarding claim 12, Rychlik, as modified, discloses the elements of claim 24, as discussed above. Rychlik also discloses:
wherein: the first ARN of the first instruction is renamed to a first physical register number (PRN) associated with a first master-shadow physical register in the master- shadow physical register file (Rychlik discloses, at ¶ [0026], allocating physical registers, which discloses renaming architectural register numbers of a first instruction to a first physical register number associated with a physical register in the physical register file.).

Regarding claim 24, Rychlik, as modified, discloses the elements of claim 9, as discussed above. Rychlik does not explicitly disclose wherein the shadow transfer activation conditions are based on a resultant architectural register number (ARN).
However, in the same field of endeavor (e.g., pipelined processing) Tardieux discloses:
determining the destination register of a first instruction is the same as the destination register of second instruction (Tardieux discloses, at col. 11, lines 38-47, protecting against conflicts, or hazards, involves determining that a first and second instruction specify the same destination registers, i.e., a potential write after write (WAW) hazard.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s shadow register implementation to utilize Tardieux’s determination of potential WAW hazards, in order to improve performance by avoiding data hazards effectively. See Tardieux, col. 2, lines 12-15.

Regarding claim 26, Rychlik, as modified, discloses the elements of claim 24, as discussed above. Rychlik does not explicitly disclose wherein: the second resultant ARN indicates a location where a result of execution of an operation of the second instruction is to be stored and the first ARN indicates a location where a result of execution of an operation of the first instruction is to be stored.
However, in the same field of endeavor (e.g., pipelined processing) Tardieux discloses:
wherein: the second resultant ARN indicates a location where a result of execution of an operation of the second instruction is to be stored and the first ARN indicates a location where a result of (Tardieux discloses, at col. 11, lines 38-47, determining that a first and second instruction specify the same destination registers. Destination registers specify, by definition, a location where a result of execution of an operation of the corresponding instruction is to be stored.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s shadow register implementation to utilize Tardieux’s determination of potential WAW hazards, in order to improve performance by avoiding data hazards effectively. See Tardieux, col. 2, lines 12-15.

Regarding claim 27, Rychlik, as modified, discloses the elements of claim 24, as discussed above. Rychlik also discloses:
wherein: the renaming unit renames the second resultant ARN of the second instruction to a physical register number of the master storage from which data has been transferred to shadow storage (Rychlik also discloses, at ¶ [0035] and Table 2, transferring data from the physical register file to the shadow register file, and renaming the register of the second instruction to the physical register from which data has been transferred. For example, data for instruction P1-A is transferred to the shadow storage and data for instruction P2-E is renamed to the physical register from which the data was transferred. This is applicable to both source and destination registers.). 

Regarding claim 31, Rychlik discloses:
a method, comprising: verifying, at a renaming unit associated with a processor, occurrence of shadow transfer activation conditions... (Rychlik discloses, at ¶ [0022], a register save engine that manages the physical and shadow register files, and is a renaming unit. Rychlik also discloses, at ¶ [0028], transferring data from the physical register file to the shadow register file based on certain conditions, which discloses verifying shadow transfer activation conditions.); and 
in response to the verifying, transferring data in a master storage portion of a physical register file of the processor to a shadow storage portion of the physical register file, wherein the master storage portion is coupled to the shadow storage portion (Rychlik also discloses, at ¶ [0028], transferring data from the physical register file to the shadow register file in response to the conditions being met. Rychlik also discloses, at ¶ [0020], a processor that includes, as disclosed at ¶ [0022], a physical register file and shadow register files, which together are a master shadow physical register file.).
Rychlik does not explicitly disclose wherein the shadow transfer activation conditions are based on a resultant architectural register number (ARN).
However, in the same field of endeavor (e.g., pipelined processing) Tardieux discloses:
determining the destination register of a first instruction is the same as the destination register of second instruction (Tardieux discloses, at col. 11, lines 38-47, protecting against conflicts, or hazards, involves determining that a first and second instruction specify the same destination registers, i.e., a potential write after write (WAW) hazard.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s shadow register implementation to utilize Tardieux’s determination of potential WAW hazards, in order to improve performance by avoiding data hazards effectively. See Tardieux, col. 2, lines 12-15.

Claims 13, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rychlik in view of Tardieux in view of US Patent No. 7,069,411 by McMinn et al. (hereinafter referred to as “McMinn”). 
Regarding claim 13, Rychlik, as modified, discloses the elements of claim 9, as discussed above. Rychlik does not explicitly disclose wherein: the master storage and the shadow storage are associated with a single architectural register number (ARN).
However, in the same field of endeavor (e.g., register mapping) McMinn discloses:
wherein: the master storage and the shadow storage are associated with a single architectural register number (ARN) (McMinn discloses, at col. 5, lines 29-36, multiple instances of mappings between logical register numbers and physical register numbers where, as disclosed at col. 5, line 66- col. 6, line17, each of the mappings corresponds to a respective checkpoint. Immediately after the checkpoint is taken, the maps are the same, as there have not yet been any intervening instructions to change the mappings in the current state. McMinn also discloses, id., that a logical register number can be used by successive instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s multiple register files to include the multiple mappings disclosed by McMinn because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 16, Rychlik, as modified, discloses the elements of claim 9, as discussed above. Rychlik does not explicitly disclose wherein: at least a first reference in a plurality of references located in a scheduler unit coupled to the renaming unit is used to transfer data.
However, in the same field of endeavor (e.g., register mapping) McMinn discloses:
wherein: at least a first reference in a plurality of references located in a scheduler unit coupled to the renaming unit is used to transfer data (McMinn discloses, at col. 5, lines 3-8, using a scheduler to determine when operands are available, which affects which data is retained in the register file.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s multiple register files to include utilizing the scheduler, as disclosed by McMinn, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 22, Rychlik, as modified, discloses the elements of claim 16, as discussed above. Rychlik does not explicitly disclose wherein: the first reference indicates whether the data is used by another instruction.
However, in the same field of endeavor (e.g., register mapping) McMinn discloses:
wherein: the first reference indicates whether the data is used by another instruction (McMinn discloses, at col. 5, lines 39-43, state indicating whether a register is used by another instruction.).
.

Claims 14, 23, 25, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rychlik in view of Tardieux in view of US Publication No. 2016/0371087 by Le et al. (hereinafter referred to as “Le”). 
Regarding claim 14, Rychlik, as modified, discloses the elements of claim 9, as discussed above. Rychlik does not explicitly disclose wherein: data is transferred from the master storage to the shadow storage upon retire of a first instruction.
However, in the same field of endeavor (e.g., register usage) Le discloses:
wherein: data is transferred from the master storage to the shadow storage upon retire of a first instruction .(Le discloses, at ¶¶ [0017]- [0018], transferring data from primary to secondary storage in response to an eviction event, e.g., completion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s transferring between multiple register files to include the doing so based on completion, as disclosed by McMinn, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 23, Rychlik, as modified, discloses the elements of claim 9, as discussed above. Rychlik does not explicitly disclose wherein: the shadow transfer activation conditions include a determination that an instruction has completed.
However, in the same field of endeavor (e.g., register usage) Le discloses:
(Le discloses, at ¶¶ [0017]- [0018], transferring data from primary to secondary storage in response to an eviction event, e.g., completion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s transferring between multiple register files to include the doing so based on completion, as disclosed by Le, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 25, Rychlik, as modified, discloses the elements of claim 24, as discussed above. Rychlik does not explicitly disclose wherein: the shadow transfer activation conditions require at least each of a determination that the first instruction has completed, the determination that a second resultant ARN of a second instruction is equivalent to a first ARN of a first instruction, and a determination that the shadow storage associated with the master storage is available for data storage.
However, in the same field of endeavor (e.g., register usage) Le discloses:
wherein: the shadow transfer activation conditions require at least each of a determination that the first instruction has completed (Le discloses, at ¶¶ [0017]- [0018], transferring data from primary to secondary storage in response to an eviction event, e.g., completion.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s transferring between multiple register files to include the doing so based on completion, as disclosed by Le, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., pipelined processing) Tardieux discloses:
the determination that a second resultant ARN of a second instruction is equivalent to a first ARN of a first instruction, and a determination that the shadow storage associated with the master storage is available for data storage (Tardieux discloses, at col. 11, lines 38-47, protecting against conflicts, or hazards, involves determining that a first and second instruction specify the same destination registers, i.e., a potential write after write (WAW) hazard. Tardieux also discloses, at col. 14, lines 16-19, that the shadow register transfer is performed when the shadow registers are free, i.e., available for data storage.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s shadow register implementation to utilize Tardieux’s determination of potential WAW hazards, in order to improve performance by avoiding data hazards effectively. See Tardieux, col. 2, lines 12-15.

Regarding claim 28, Rychlik, as modified, discloses the elements of claim 9, as discussed above. Rychlik also discloses:
wherein...data in the shadow storage is transferred to the master storage (Rychlik discloses, at ¶ [0041], filling from the shadow storage to the master storage.).
Rychlik does not explicitly disclose the aforementioned transferring is in response to a flush event of the master storage or a misprediction.
However, in the same field of endeavor (e.g., register usage) Le discloses:
transferring in response to a flush (Le discloses, at ¶¶ [0017]- [0018], transferring data from primary to secondary storage in response to an eviction event, e.g., flushing.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s transferring between multiple register files to include the doing so based on flushing, as disclosed by Le, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 32, Rychlik discloses:
...a renaming unit associated with a processor to: verify occurrence of shadow transfer activation conditions... (Rychlik discloses, at ¶ [0022], a register save engine that manages the physical and shadow register files, and is a renaming unit. Rychlik also discloses, at ¶ [0028], transferring data from the physical register file to the shadow register file based on certain conditions, which discloses verifying shadow transfer activation conditions.);  and 
in response to the verification, transfer data in a master storage portion of a physical register file of the processor to a shadow storage portion of the physical register file, wherein the master storage portion is coupled to the shadow storage portion (Rychlik also discloses, at ¶ [0028], transferring data from the physical register file to the shadow register file in response to the conditions being met. Rychlik also discloses, at ¶ [0020], a processor that includes, as disclosed at ¶ [0022], a physical register file and shadow register files, which together are a master shadow physical register file.).
Rychlik does not explicitly disclose a non-transitory computer readable medium embodying a set of executable instructions, the set of executable instructions to manipulate and wherein the shadow transfer activation conditions are based on a resultant architectural register number (ARN).
However, in the same field of endeavor (e.g., register usage) Le discloses:
implementing an invention in a non-transitory computer readable medium embodying a set of executable instructions (Le discloses, at ¶ [0053], implementing an invention in a non-transitory computer readable medium embodying a set of executable instructions.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s system to be implemented in non-transitory computer readable medium, as disclosed by Le, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.
Also in the same field of endeavor (e.g., pipelined processing) Tardieux discloses:
determining the destination register of a first instruction is the same as the destination register of second instruction (Tardieux discloses, at col. 11, lines 38-47, protecting against conflicts, or hazards, involves determining that a first and second instruction specify the same destination registers, i.e., a potential write after write (WAW) hazard.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s shadow register implementation to utilize Tardieux’s .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rychlik in view of Tardieux in view of US Publication No. 2005/0066096 by Ruemmler et al. (hereinafter referred to as “Ruemmler”). 
Regarding claim 15, Rychlik, as modified, discloses the elements of claim 9, as discussed above. Rychlik does not explicitly disclose wherein: the shadow storage is read using an early select signal.
However, in the same field of endeavor (e.g., register access) Ruemmler discloses:
wherein: the shadow storage is read using an early select signal (Ruemmler discloses, at ¶ [0038], reading from a shadow copy of a register rather than the original copy.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rychlik’s primary and shadow register files to include reading directly from a shadow copy, as disclosed by Ruemmler, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Response to Arguments
On pages 8-10 of the response filed December 15, 2021 (“response”), the Applicant argues the claims, as amended, are not taught by the cited references. 
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Please see above for new grounds of rejection of the amended claims. Specifically, Tardieux discloses, at columns 11 and 14, determining whether a first and second instruction specify the same destination register, and whether or not storage is free. These determinations are used as conditions for transferring to shadow storage. Accordingly, the combination or references discloses all elements of the amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183